Exhibit 10.2

EXECUTION VERSION
FIRST AMENDMENT dated as of August 3, 2015 (this “Amendment”) to the Credit
Agreement (as defined below) among GCI Holdings, Inc. (the “Borrower”), the
Additional Refinancing Lenders party hereto (the “New Term B Lenders”) and
Credit Agricole Corporate and Investment Bank, as Administrative Agent (the
“Administrative Agent”).
RECITALS
A.     The Borrower, Parent, the Subsidiary Guarantors, the Lenders party
thereto from time to time and the Administrative Agent, are party to that
certain Fourth Amended and Restated Credit and Guarantee Agreement dated as of
February 2, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
B.     The Credit Agreement permits the Borrower to obtain Credit Agreement
Refinancing Debt from any Additional Refinancing Lender in respect of all or any
portion of the Term B Loans outstanding under the Credit Agreement in the form
of Refinancing Term Loans and Refinancing Term Commitments pursuant to a
Refinancing Amendment.
C.    On the First Amendment Effective Date (as defined below), the Borrower
intends to (i) incur Refinancing Term Loans pursuant to Section 2.14 of the
Credit Agreement in an aggregate principal amount of $274,312,500 (the “New Term
B Loans”) and (ii) use the proceeds of the New Term B Loans (and, at the
election of the Borrower, cash on hand) to repay all Term B Loans outstanding
immediately prior to the First Amendment Effective Date (the “Original Term B
Loans”) and accrued interest thereon and to pay fees and expenses incurred in
connection with the foregoing.
D.    Subject to the terms and conditions set forth herein, each New Term B
Lender (each such Person who is holding Original Term B Loans immediately prior
to the effectiveness of this Amendment, a “Continuing Term B Lender”; each such
Person who is not a Continuing Term B Lender, an “Additional Term B Lender”) has
agreed to provide a commitment (the “New Term B Commitment”) in the amount set
forth on Exhibit A hereto either, in the case of Continuing Term B Lenders, to
convert all (or such lesser amount equal to its New Term B Commitment) of its
Original Term B Loans into New Term B Loans (such converted Term B Loans, the
“Converted Term B Loans”; and any such conversion of Original Term B Loans into
New Term B Loans being referred to herein as a “Term B Conversion”) or, in the
case of Additional Term B Lenders, to fund a New Term B Loan in the amount of
its New Term B Commitment. Any Lender holding Original Term B Loans immediately
prior to the effectiveness of this Amendment that is not a New Term B Lender is
referred to herein as an “Exiting Term B Lender”. In the event that any Lender
is a Continuing Term B Lender but has a New Term B Commitment in an amount less
than the amount of its Original Term B Loans, such Lender shall be considered an
Exiting Term B Lender with respect to the difference between the amount of its
Original Term B Loans and the allocated amount of its New Term B Loans.
E.     In order to effect the foregoing, the Borrower and the other parties
hereto desire to amend the Credit Agreement, subject to the terms and conditions
set forth herein. This




--------------------------------------------------------------------------------



Amendment is a Refinancing Amendment contemplated by Section 2.14 of the Credit
Agreement to provide for the New Term B Loans, which is subject to the approval
of the Borrower, the Administrative Agent and the New Term B Lenders, which will
become effective only on the First Amendment Effective Date.
AGREEMENTS
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
New Term B Lenders and the Administrative Agent hereby agree as follows:
ARTICLE I.

Refinancing Amendment
SECTION 1.01.    Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.3 of the Credit Agreement also apply to this Amendment.
SECTION 1.02.    New Term B Commitments.
(a)    Subject to the terms and conditions set forth herein, on the First
Amendment Effective Date, each Additional Term B Lender agrees to fund a New
Term B Loan in a principal amount equal to such Additional Term B Lender’s New
Term B Commitment set forth on Exhibit A hereto.
(b)    Subject to the terms and conditions set forth herein, on the First
Amendment Effective Date, each Continuing Term B Lender agrees to convert all
(or such lesser amount equal to its New Term B Commitment) of its Original Term
B Loans into Converted Term B Loans. Without limiting the generality of the
foregoing, each Continuing Term B Lender shall have a commitment to acquire by
Term B Conversion Converted Term B Loans in the amount of Original Term B Loans
then held by such Continuing Term B Lender (or such lesser amount equal to its
New Term B Commitment). Each party hereto acknowledges and agrees that
notwithstanding any such Term B Conversion, each such Continuing Term B Lender
shall be entitled to receive payment on the First Amendment Effective Date of
the unpaid fees and interest accrued to such date with respect to all of its
Original Term B Loans.
(c)    Each New Term B Lender, by delivering its signature page to this
Amendment and funding, or converting its Original Term B Loans into, New Term B
Loans on the First Amendment Effective Date shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Class of Lenders on the First Amendment Effective
Date. The commitments of the New Term B Lenders are several, and no New Term B
Lender shall be responsible for any other New Term B Lender’s failure to make
New Term B Loans.

-2-



--------------------------------------------------------------------------------



(d)    Subject to the terms and conditions set forth herein, pursuant to Section
2.14 of the Credit Agreement, effective as of the First Amendment Effective
Date, for all purposes of the Loan Documents, except as the context shall
otherwise require, (i) the New Term B Commitments shall constitute “Term B Loan
Commitments” and “Commitments”, (ii) the New Term B Loans shall constitute “Term
B Loans,” “Loans” and “Term Loans” and (iii) each New Term B Lender constitute a
“Term B Lender” and a “Lender” and shall have all the rights and obligations of
a Lender holding a Term B Loan Commitment (or, following the making of a New
Term B Loan, a Term B Loan). For the avoidance of doubt, the New Term B Loans
constitute a Class of Refinancing Term Loans under the Credit Agreement in
existence prior to the First Amendment Effective Date, but the Credit Agreement
is being amended hereby to use the term “Term B Loans” to refer to such Loans
instead of the term “Refinancing Term Loans”.
(e)    The Original Term B Loans (or applicable portion thereof in the case of
an Exiting Term B Lender that is also a Continuing Term B Lender) of each
Exiting Term B Lender shall, immediately upon the effectiveness of this
Amendment, be repaid in full (together with any unpaid fees and interest accrued
thereon (including funding losses payable to any Exiting Term B Lenders pursuant
to Section 3.6 of the Credit Agreement)) with the proceeds of the New Term B
Loans and other funds available to the Borrower. The Borrower shall, on the
First Amendment Effective Date, pay to the Administrative Agent, for the
accounts of the Persons that are Term B Lenders immediately prior to the First
Amendment Effective Date, all interest, fees and other amounts accrued to the
First Amendment Effective Date with respect to the Original Term B Loans,
whether or not such Original Term B Loans are converted pursuant to Section
1.02(b) of this Amendment.
(f)    Each New Term B Lender (including each Continuing Term B Lender) waives
(i) any right to compensation for losses, expenses or liabilities incurred by
such Lender to which it may otherwise have been entitled pursuant to Section 3.6
of the Credit Agreement in respect of the transactions contemplated hereby and
(ii) solely in respect of the prepayment of Original Term B Loans and the making
of (or conversion into) New Term B Loans, as contemplated hereby, compliance
with the requirements set forth in (A) Section 2.7(g) of the Credit Agreement
that the Borrower give prior notice of a voluntary prepayment of Loans and (B)
Section 2.3 of the Credit Agreement that the Borrower deliver a Borrowing
Request within the time periods specified therein.
(g)    Each New Term B Lender (a) represents and warrants to the Administrative
Agent that (i)(A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement in respect of its New Term B Loans, and (B) neither its execution and
delivery of this Amendment nor the consummation of the transactions contemplated
hereby conflict with such New Term B Lender’s organizational documents or
material contracts or with any applicable law, (ii) from and after the First
Amendment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of its New Term B Loans,
shall have the obligations of a Lender thereunder, (iii) it has received a copy
of the Credit Agreement, together with such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and make the resulting Term B Loan Commitment, (iv) it has,
independently and without reliance upon the Administrative Agent

-3-



--------------------------------------------------------------------------------



or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment and make the resulting Term B Loan Commitment and (v) if it is a
Non-US Lender, it has provided any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such New Term B Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender thereunder, and (iii) it hereby irrevocably
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of the Credit Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of the Credit Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto.
(h)    The New Term B Commitments shall terminate after the making of the New
Term B Loans on the First Amendment Effective Date.
SECTION 1.03.    Conditions Precedent to Making of New Term B Loans. The
obligation of each New Term B Lender to make New Term B Loans (including through
conversion of Original Term B Loans) on the First Amendment Effective Date is
subject to the satisfaction of the following conditions:
(i)    Immediately before and after giving effect to the borrowing of the New
Term B Loans and the repayment in full of the Original Term B Loans, (a) the
representations and warranties set forth in Section 2.01 hereof shall be true
and correct in all material respects on and as of the First Amendment Effective
Date, (b) the representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the First Amendment Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the First Amendment Effective Date or on such earlier
date, as the case may be, (c) no Default or Event of Default shall have occurred
and be continuing, and (d) the Administrative Agent shall have received a
certificate of the Parent dated the First Amendment Effective Date to such
effect, signed by a Responsible Officer of the Parent.
(ii)    The Administrative Agent shall have received the following executed
legal opinions: (a) the legal opinion of Sherman & Howard L.L.C., special
counsel to the Loan Parties; (b) the legal opinion of Stoel Rives LLP, special
Alaska counsel to the Loan Parties; and (c) the legal opinion of the Borrower by
Tina Pidgeon, special internal FCC counsel to the Loan Parties, and Mark
Moderow, special internal Alaska regulatory counsel to the Loan Parties, in each
case, covering such matters as the Administrative Agent may

-4-



--------------------------------------------------------------------------------



reasonably request and otherwise reasonably satisfactory to the Administrative
Agent. The Borrower hereby requests such counsel to deliver such opinions.
(iii)    The Administrative Agent shall have received a certificate of each of
the Loan Parties, dated the First Amendment Effective Date, substantially in the
form of Exhibit F of the Credit Agreement with appropriate insertions, executed
by any Responsible Officer of such Loan Party.
(iv)    The Administrative Agent shall have received a certificate of the
Parent, dated the First Amendment Effective Date, executed by a Financial
Officer of the Parent (a) certifying that no Material Adverse Effect has
occurred, and no material adverse effect on the performance of the Borrower and
the Subsidiaries (other than NMTC Subsidiaries), taken as a whole, has occurred,
in either case since December 31, 2014, (b) either (1) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by each Loan Party and the validity against each Loan
Party of the Loan Documents executed in connection with this Amendment to which
it is a party, and such consents, licenses and approvals shall be in full force
and effect, or (2) stating that no such consents, licenses or approvals are so
required and (c) certifying that the performance by each Loan Party of its
obligations under each Loan Document to which it is a party does not (1) violate
any applicable law, statute, rule or regulations or (2) conflict with, or result
in a default or event of default under, any material agreement of any Loan
Party, including, without limitation, any instrument or agreement (x) governing
any debt or equity (or warrant or option with respect thereto) of Parent and its
subsidiaries and (y) that would constitute a material contract of any Loan
Party.
(v)    The Administrative Agent shall have received a Borrowing Request in a
form reasonably acceptable to the Administrative Agent requesting that the New
Term B Lenders make the New Term B Loans to the Borrower on the First Amendment
Effective Date.
(vi)    The Administrative Agent shall have received a solvency certificate
signed by a Financial Officer on behalf of the Borrower substantially in the
form of Exhibit H to the Credit Agreement.
(vii)    The conditions to effectiveness of this Amendment set forth in
Section 1.05 hereof (other than paragraph (b) thereof) shall have been
satisfied.
(viii)    Each Loan Party shall have entered into a reaffirmation agreement, in
form and substance reasonably satisfactory to the Administrative Agent.
(ix)    The Borrower shall have delivered to any New Term B Lender that requests
its New Term B Loans be evidenced by a Note, a Note payable to such New Term B
Lender.
(x)    The Administrative Agent and SunTrust Robinson Humphrey, Inc. (the “First
Amendment Arranger”) shall have received all documentation at least two Business

-5-



--------------------------------------------------------------------------------



Days prior to the Effective Date and other information about the Loan Parties
that shall have been reasonably requested in writing at least 10 Business Days
prior to the First Amendment Effective Date and that the Administrative Agents
or the First Amendment Arranger have reasonably determined is required by United
States regulatory authorities under applicable “know your customer” and
antimoney laundering rules and regulations, including without limitation Title
III of the USA Patriot Act.
SECTION 1.04.    Amendment of Credit Agreement. Effective as of the First
Amendment Effective Date, the Credit Agreement is hereby amended as follows:
(i)    The following definitions are hereby added in the appropriate
alphabetical order to Section 1.1 (or, to the extent applicable, are hereby
amended and restated in their entirety):
“First Amendment” means the First Amendment to this Agreement dated as of August
3, 2015, among the Borrower, the Lenders party thereto and the Administrative
Agent.
“First Amendment Arranger” means SunTrust Robinson Humphrey, Inc.
“First Amendment Effective Date” has the meaning assigned thereto in the First
Amendment.
“First Amendment Syndication Agent” means SunTrust Bank, in its capacity as
syndication agent under the First Amendment.
“First Amendment Reaffirmation Agreement” means the Reaffirmation Agreement
dated as of August 3, 2015, among the Loan Parties party thereto and the
Administrative Agent.
(ii)    Schedule 1.1(A) of the Credit Agreement is hereby amended and restated
in its entirety with respect to the Term B Loan Commitments and replaced with
Exhibit A to this Amendment.
(iii)    The definition of “ABR Floor” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
““ABR Floor” means 1.75%.”
(iv)    Clause (b) of the definition of “Applicable Margin” set forth in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
“With respect to Borrowings consisting of Term B Loans (1) in the case of
Eurodollar Borrowings, 3.25% per annum, and (2) in the case of ABR Borrowings,
2.25% per annum.”

-6-



--------------------------------------------------------------------------------



(v)    Each reference to “Arrangers” in the Credit Agreement (other than in the
definition of “Arrangers” in Section 1.1 of the Credit Agreement) shall be
replaced with a reference to “Arrangers and First Amendment Arranger.”
(vi)    The definition of “LIBO Floor” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
““LIBO Floor” means 0.75%.”
(vii)    The definition of “Security Documents” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Security Documents” means (a) the Security Agreement, (b) the Pledge
Agreement, (c) the First Amendment Reaffirmation Agreement and (d) each other
security agreement, instrument or other document executed or delivered pursuant
to this Agreement or any agreement referred to in clauses (a), (b) or (c) above
to secure any of the Obligations.”
(viii)    Each reference to “Syndication Agent” in the Credit Agreement (other
than in the definition of “Syndication Agent” in Section 1.1 of the Credit
Agreement) shall be replaced with a reference to “Syndication Agent and First
Amendment Syndication Agent.”
(ix)    The definition of “Term B Loan” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
““Term B Loan” means a Loan made (by conversion or funding) on the First
Amendment Effective Date pursuant to the First Amendment.”
(x)    The definition of “Term B Loan Commitment” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
““Term B Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make (by conversion or funding) a Term B Loan on the
First Amendment Effective Date in an aggregate outstanding amount not exceeding
the amount of such Lender’s Term B Loan Commitment as set forth on Exhibit A to
the First Amendment. The amount of each Lender’s Term B Loan Commitment on the
First Amendment Effective Date is set forth on Exhibit A to the First Amendment.
The aggregate amount of the Term B Loan Commitment on the First Amendment
Effective Date is $274,312,500.”
(xi)    The definition of “Term B Loan Repricing Transaction” set forth in
Section 1.1 of the Credit Agreement is hereby amended to replace the reference
to “Fourth Restatement Closing Date” therein with a reference to “First
Amendment Effective Date.”

-7-



--------------------------------------------------------------------------------



(xii)        Section 2.1(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)    “Amounts borrowed or deemed borrowed pursuant to the First Amendment and
repaid or prepaid in whole or in part may not be reborrowed.”
(xiii)    Section 2.6(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
“The unpaid principal amount of each Term B Loan shall be payable (1) in an
amount equal to 0.25% of the original principal amount of such Term B Loan on
the last Business Day of each March, June, September and December of each year,
commencing on the first such date following the First Amendment Effective Date,
and (2) in full on the Term B Maturity Date.”
(xiv)    Section 3.7 of the Credit Agreement is hereby amended to insert the
following clause (i) at the end of such Section:
“(i) Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the First Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Term B Lenders hereby authorize the
Administrative Agent and Loan Parties to treat) the Term B Loans as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”
(xv)    Section 6.14(a) of the Credit Agreement is hereby amended to delete the
proviso contained therein.
SECTION 1.05.    Amendment Effectiveness. This Amendment shall become effective
as of the first date (the “First Amendment Effective Date”) on which the
following conditions have been satisfied:
(a)    The Administrative Agent (or its counsel) shall have received from
(i) the Borrower, (ii) each New Term B Lender and (iii) the Administrative
Agent, either (x) counterparts of this Amendment signed on behalf of such
parties or (y) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmissions of signed signature
pages) that such parties have signed counterparts of this Amendment.
(b)    The conditions to the making of the New Term B Loans set forth in
Section 1.03 hereof (other than clause (vii) thereof) shall have been satisfied.
(c)    The Administrative Agent shall have received the results of a recent Lien
search in each of the jurisdictions in which Uniform Commercial Code financing
statements,

-8-



--------------------------------------------------------------------------------



or other filings or recordations should be made to evidence or perfect security
interests in the Collateral, and such search shall reveal no Liens on any of the
Collateral, except for Liens permitted by Section 7.2 of the Credit Agreement.
(d)    The Borrower shall have obtained New Term B Commitments in an aggregate
amount equal to $274,312,500. The Borrower shall have paid in full, or
substantially concurrently with the satisfaction of the other conditions
precedent set forth in this Section 1.05 shall pay in full (i) all of the
Original Term B Loans (giving effect to any conversion thereof), (ii) all
accrued and unpaid fees and interest with respect to the Original Term B Loans
(including any such Original Term B Loans that will be converted to New Term B
Loans on the First Amendment Effective Date) and (iii) to the extent invoiced,
any amounts payable to the Persons that are Lenders with Original Term B Loan
(other than the New Term B Lenders) pursuant to Section 3.6 of the Credit
Agreement, such payments to be made with the cash proceeds of the New Term B
Loans to be made on the First Amendment Effective Date and other funds available
to the Borrower.
(e)    The Administrative Agent and the First Amendment Arranger shall have
received, in immediately available funds, payment or reimbursement of all fees,
out-of-pocket costs and expenses, compensation and other amounts then due and
payable in connection with this Amendment, including, in the case of the
Administrative Agent, to the extent invoiced at least one Business Day prior to
the First Amendment Effective Date, the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the First Amendment
Arranger.
The Administrative Agent shall notify the Borrower, the New Term B Lenders and
the other Lenders of the First Amendment Effective Date and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the amendment effected
hereby shall not become effective and the obligations of the New Term B Lenders
hereunder to make New Term B Loans will automatically terminate, if each of the
conditions set forth or referred to in Sections 1.03 and 1.05 hereof has not
been satisfied at or prior to 5:00 p.m., New York City time, on August 3, 2015.
SECTION 1.06.    Loss of FATCA Grandfathering. Solely for purposes of
determining withholding Taxes imposed under the Foreign Account Tax Compliance
Act (FATCA), from and after the First Amendment Effective Date, the Borrower and
the Administrative Agent shall treat (and the New Term B Lenders hereby
authorize the Administrative Agent and Loan Parties to treat) the New Term B
Loans as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).
ARTICLE II.

Miscellaneous
SECTION 2.01.    Representations and Warranties. (a) To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the New Term B Lenders and the Administrative Agent that, as of the
First Amendment Effective Date and after giving effect to the transactions and
amendments to occur on the First Amendment Effective

-9-



--------------------------------------------------------------------------------



Date, this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes, and the Credit Agreement, as amended hereby on the
First Amendment Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against each of the Loan Parties party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and implied covenants of good faith and fair
dealing.
(b)    The representations and warranties of each Loan Party set forth in the
Loan Documents are, after giving effect to this Amendment, true and correct in
all material respects on and as of the First Amendment Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).
(c)    After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing on the
First Amendment Effective Date.
SECTION 2.02.    Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to establish a precedent for purposes of interpreting the provisions
of the Credit Agreement or entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply to and be effective only with respect to the provisions of the Credit
Agreement and the other Loan Documents specifically referred to herein.
(b)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Credit Agreement, as amended hereby. This Amendment
shall constitute a Refinancing Amendment entered into pursuant to Section 2.14
of the Credit Agreement and a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 2.03.    Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York. The provisions
of Sections 10.9 and 10.10 of the Credit Agreement shall apply to this Amendment
to the same extent as if fully set forth herein.

-10-



--------------------------------------------------------------------------------



SECTION 2.04.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart hereof.
SECTION 2.05.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.
GCI HOLDINGS, Inc.




By:    /s/ Tom Chesterman        
Name:     Tom Chesterman
Title:    VP Finance




[Lenders' Signatures]

-11-

